Citation Nr: 0123535	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 

INTRODUCTION

The appellant served on active duty from October 1965 until 
August 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection for the appellant's 
service-connected Post Traumatic Stress Disorder.  The 
appellant disagrees with the initial disability evaluation 
assigned.  Consequently, the Board will consider whether 
staged ratings are warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In September 2000, the appellant submitted a VA Form 9 on 
which he requested a Board hearing.  In June 2001, the 
hearing was held and the appellant submitted additional 
documentary evidence with an appropriate waiver of RO review 
to allow the Board to review this material in the first 
instance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant has flashbacks on an intermittent basis.

3.  The appellant has demonstrated periods of impaired 
judgment.

4.  The appellant has depressed mood.

5.  The appellant does not have suicidal or homicidal 
ideations.

6.  The appellant has social impairment, and some 
occupational impairment, with occasional decrease in work 
efficiency although generally functioning satisfactorily.

CONCLUSION OF LAW

The criteria for a disability evaluation higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100 et seq. (West 1991 & Supp. 2001),  38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10; Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria for a rating higher than 30 percent for PTSD 
have not been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10. The evidence of the level of disability 
includes various VA examinations and treatment reports, 
letters from the appellant and his representative, and 
hearings in both the RO and with the Board in which the 
appellant had the opportunity to testify.

The VA examination of July 1998 demonstrates though processes 
within normal limits.  The appellant's memory, concentration 
and judgment, at the time of the examination, were described 
as severely impaired.  

In VA clinical and treatment notes dated between February 
1999 and August 1999, it was indicated that the appellant 
possessed fair memory and concentration.  His speech was 
characterized as within the regular rate and tone.  The 
appellant's though process and content were described as 
adequate.  He was labeled as having depressed mood and 
affect.  He was described as anhedonic, depressed, anxious 
and tense, with depressed mood and affect.  His insight and 
judgment were adjudged as good.  He was noted to experience 
intermittent flashbacks.  He was also noted to have recurrent 
temper outbursts at work, creating work problems.  He 
possessed clear sensorium, with full orientation.  His 
diagnoses were moderate to severe or chronic PTSD causing 
social and occupational impairment.  

VA outpatient notes, dated August 1999 through July 2000, 
indicate that the appellant's judgment is intact.  
Furthermore, he was noted to have an intact memory function.  
Additional records from this period describe the appellant as 
emotionally reactive.  He isolates himself on a continuous 
basis. The examination notes reflect the appellant's 
contention that he has recently been depressed in mood, 
anhedonic and pessimistic.  The appellant was described as 
alert, with clear sensorium and full orientation.  He was 
also was also noted to have chronic recurring nightmares and 
intrusive memories of Vietnam combat trauma.

Throughout the medical records it is indicated that the 
appellant lacks suicidal or homicidal ideations.  There is no 
evidence of obsessive rituals and his appearance has been 
described as neat and clean.  The record includes documents 
indicating that the appellant's wife requested, and received, 
an ex parte protection order against the appellant's abuse.  

At a RO hearing conducted in September 1999, the appellant 
described his experiences in Vietnam.  He also described his 
inability to adapt to civilian life following his return.  
Since his diagnosis of PTSD he has been continuously seeing a 
VA physician.  He has received various medications for his 
disorder.  He described isolation at work, difficulty around 
crowds, nightmares, and a remote history of alcohol 
addiction.  

At a Board hearing before the undersigned, the appellant 
stated that he has trouble establishing any trusting and 
meaningful relationships and tends to isolate himself from 
others.  He described panic attacks; nightmares; problems 
with his temper; anger; difficulty around crowds, isolation; 
thoughts of suicide; memory problems; and flashbacks on a 
frequent basis.

Although the veteran has reported difficulties as work due to 
his temper, the treatment notes consistently reflect that he 
works long hours, and he testified that he does not miss time 
from work, other than for treatment appointments, due to his 
PTSD.  The testimony and records reflect primarily social 
impairment, manifested by anger and isolation.  The Board 
concludes that the veteran's PTSD symptoms such as chronic 
sleep impairment, mild memory loss, and depressed mood, more 
closely match the requirement for a 30 percent rating, that 
is, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning normally.  The reduced reliability and 
productivity characteristic of the 50 percent rating has not 
been demonstrated by the evidence of record, although the 
veteran has exhibited some impaired judgment, mood 
disturbance, and difficulty establishing effective work and 
social relationships.  

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
appellant's PTSD does not include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  Although, his 
personal life has included periods of violence, there is 
nothing to indicates that these episodes are entirely 
unprovoked, nor is there indication that they are continual 
in nature.  His difficulty in establishing and maintaining 
effective relationships has not been shown to rise to the 
level of an inability.  Therefore, the evidence of record 
does not support the assignment of a 70 percent rating.

Furthermore, the Board has concluded that the appellant's 
PTSD is not productive of total occupational and social 
impairment.  The competent medical evidence of record does 
not demonstrate that the appellant exhibits a gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  He appears to be able to 
function acceptably on a daily basis.  Therefore, the record 
does not support the assignment of a 100 percent rating.

As the appellant has expressed disagreement with his initial 
rating, the principles with respect to the potential 
assignment of "staged" ratings are for application.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board has determined that the appellant's level of disability 
has not fluctuated during the period in question so as to 
support the assignment of a "staged" rating at different 
levels for different time periods.   

The Board also considers whether the record supports an 
extraschedular rating.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

An extraschedular evaluation is not warranted for the 
appellant's service-connected PTSD at issue.  First, the 
rating schedule is not inadequate to rate the appellant's 
PTSD.  Higher ratings are provided for greater degrees of 
PTSD; however, the required manifestations are not 
demonstrated in this case.  Moreover, the evidence does not 
show that the service-connected PTSD presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Significantly, the appellant's PTSD has not required any 
post-service periods of hospitalization.  Furthermore, there 
is no objective evidence indicating that the appellant's PTSD 
has, in and of itself, markedly interfered with employment.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensate the 
appellant for any adverse industrial impact caused by his 
PTSD.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5100 et seq. 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)). 

In addition, the VA has an affirmative duty to assist the 
appellant.  Here, this duty has been satisfied.  The 
appellant has received treatment from the VAMC on a 
continuous basis during the pendency of this appeal.  Records 
of these visits have been obtained.  Furthermore, both the RO 
and the Board provided the appellant an opportunity to 
present testimony.  The Board has a complete disability 
picture available to make an informed decision.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for PTSD have been properly developed and that 
no useful purpose would be served by remanding said issue 
with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to disability than those already of 
record would.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ et. seq.; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a)). 



ORDER

A rating higher than 30 percent for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

